 

 

Exhibit 10.1

 

Amendment No. 3 to the

CopyTele, Inc. 2010 Share Incentive Plan

Amended by the Company’s Board of Directors on November 8, 2013

 

            Effective November 8, 2013, the following sections of the Company’s
2010 Share Incentive Plan are hereby amended to read in their entity as follows:

 

Section 5 is hereby amended to read in its entirety as follows:

 

5.         Common Stock Available Under the Plan

 

Effective and following November 8, 2013, the maximum aggregate number of shares
of Common Stock that may be subject to Benefits, including Stock Options,
granted under this Plan shall be 20,000,000 shares, which may be authorized and
unissued or treasury shares, subject to any adjustments in accordance with
Section 15 hereof.  Additionally, commencing on the first business day in 2014
and on the first business day of each calendar year thereafter while the Plan is
in effect, the maximum aggregate number of shares of Common Stock available for
issuance under this Plan shall be increased such that, as of such first business
day, the maximum aggregate number of shares of Common Stock available for
issuance under this Plan shall be 20,000,000 shares.  Any shares of Common Stock
subject to a Stock Option or Stock Appreciation Right which for any reason is
cancelled or terminated without having been exercised, any shares subject to
Stock Awards, Performance Awards or Stock Units which are forfeited, any shares
subject to Performance Awards settled in cash, any shares delivered to the
Company as part or full payment for the exercise of a Stock Option or Stock
Appreciation Right or any shares delivered to the Company in satisfaction of any
tax withholding arising in connection with any Benefit consisting of shares of
Common Stock, as the case may be, shall again be available for Benefits under
the Plan.

 

Section 7 is hereby amended to read in its entirety as follows:

 

7.         Automatic Stock Option Grants to Director Participants

(a)        Subject to the terms and conditions of this Section 7, on January 2nd
of each year commencing on January 2, 2014, each person who is a Director
Participant of the Company at that time shall automatically be granted a
Nonqualified Stock Option to purchase 300,000 shares of Common Stock (or 400,000
in the case of the Chairman of the Board to the extent he qualifies as a
Director Participant).   In addition, each person who is a Director Participant
and joins the Board of Directors after January 2 of any year, shall be granted
on the date such person joins the Board of Directors a Nonqualified Stock Option
to purchase 300,000 shares of Common Stock (or 400,000 in the case of the
Chairman of the Board) pro-rated based upon the number of calendar quarters
remaining in the calendar year in which such person joins the Board of Directors
(rounded up for partial quarters).

 

 

--------------------------------------------------------------------------------

 
 

 

(b)        The purchase price of the shares of Common Stock covered by the
Nonqualified Stock Options granted pursuant to this Section 7 shall be the Fair
Market Value of such shares of Common Stock on the date of grant.

(c)        A Nonqualified Stock Option granted to any Director Participant of
the Company shall vest and become exercisable in four equal quarterly
installments on March 31 June 30, September 30, and December 31 of the year in
which it was granted (or in the case of a Director Participant who joins the
Company after January 2 in equal quarterly installments over the remaining
quarterly period in such calendar year).  Thereafter, the Nonqualified Stock
Option shall be exercisable for the period ending ten (10) years from the date
of grant of such Nonqualified Stock Option, except to the extent such exercise
is further limited or restricted pursuant to the provisions hereof.

(d)       If a Director Participant’s service as a director of the Company
terminates, any Nonqualified Stock Option previously granted to such Director
Participant shall, to the extent not theretofore exercised, terminate and become
null and void; provided, however, that:

(i)         if a Director Participant holding an outstanding Nonqualified Stock
Option dies, such Nonqualified Stock Option shall, to the extent not theretofore
exercised, remain exercisable for five (5) years after such Director
Participant’s death, by such Director Participant’s legatee, distributee,
guardian or legal or personal representative; and

(ii)        if the service of a Director Participant to whom such Nonqualified
Stock Option shall have been granted shall terminate by reason of (i) such
Director Participant’s disability (as described in Section 22(e)(3) of the
Code), (ii) voluntary retirement from service as a director of the Company, or
(iii) failure of the Company to retain or nominate for re-election such Director
Participant who is otherwise eligible, unless due to any act of (A) fraud or
intentional misrepresentation, or (B) embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any direct or indirect
subsidiary of the Company, while such Director Participant is entitled to
exercise such Nonqualified Stock Option as herein provided, such Director
Participant shall have the right to exercise such Nonqualified Stock Option so
granted in respect of any or all of such number of shares of Common Stock
subject to such Nonqualified Stock Option at any time up to and including (X)
five (5) years after the date of such termination of service due to failure of
the Company to retain or nominate for re-election such Director Participant who
is otherwise eligible, unless due to any act of (1) fraud or intentional
misrepresentation, or (2) embezzlement, misappropriation or conversion of assets
or opportunities of the Company or any direct or indirect subsidiary of the
Company, and (Y) five (5) years after the date of termination of service in the
case of termination of service by reason of voluntary retirement or by reason of
disability; and

(iii)       if the Director Participant shall die during the five (5) year
period, specified in clause (ii) above and at a time when such Director
Participant was entitled to exercise a Nonqualified Stock Option as herein
provided, the legal representative of such Director Participant, or such person
who acquired such Nonqualified Stock Option by bequest or inheritance or by
reason of the death of the Director Participant may, not later than five (5)
years from the date of death, exercise such Nonqualified Stock Option, to the
extent not theretofore exercised, in respect of any or all of such number of
Shares subject to such Nonqualified Stock Option.

In no event, however, shall a Director Participant be entitled to exercise any
Stock Option issued under this Section 7 after the expiration of the period of
exercisability of such Stock Option, as specified therein.

(e)        A Director Participant may receive automatic Stock Option grants
under this Section 7 and Stock Option grants under Section 6.

 

 

--------------------------------------------------------------------------------

 

 